DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communication: Applicant’s Amendment After Final Rejection filed June 13, 2022.

As suggested by the Examiner, Applicant’s representative, Jae Hoon Kim, confirmed that it was acceptable to change the amendments to claims 1 and 20 to correspond with the text of paragraph [0125] of the present specification (“an area of the floating reflection layer 62 may be about 60% or more of the area of the first LED stack”).
Accordingly, claims 1 and 20 are amended in the below Examiner’s Amendment.




Examiner’s Amendment
Amend claims 1 and 20 as follows:

1. (Currently Amended). A light emitting device for a display, comprising: 
a first LED stack configured to generate light having a first peak wavelength; 
a second LED stack disposed under the first LED stack, and configured to generate light having a second peak wavelength; 
a third LED stack disposed under the second LED stack, covering at least about sixty percent of the area of the first LED stack, and configured to generate light having a third peak wavelength; and 
a floating reflection layer disposed over the first LED stack, and configured to reflect light having the first peak wavelength, 
wherein the first peak wavelength is longer than the second and third peak wavelengths, and
wherein the floating reflection layer is electrically independent.
 20. (Currently Amended)	A display apparatus, comprising: 
a circuit board; and 
a plurality of light emitting devices arranged on the circuit board, each of the light emitting devices comprising: a first LED stack configured to generate light having a first peak wavelength; 
a second LED stack disposed under the first LED stack, and configured to generate light having a second peak wavelength; 
a third LED stack disposed under the second LED stack, and configured to generate light having a third peak wavelength; and 
a floating reflection layer disposed over the first LED stack, covering at least about sixty percent of the area of the first LED stack,  and configured to reflect light having the first peak wavelength,
wherein the first peak wavelength is longer than the second and third peak wavelengths, and
wherein the floating reflection layer is electrically independent.




Allowable Subject Matter

Claims 1-20 are allowed.

The following is a statement of reasons for allowance: Applicant’s amendments, in conjunction with the Examiner’s amendment above, to the claims overcome the previously applied rejections for the reasons explained on pages 9 to 10 of Applicant’s June 13, 2022 Amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Davienne Monbleau, can be reached at (571)272-1945.  The facsimile telephone number for the organization where the application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826